Appeal from an order of Supreme Court, Oneida County (Tenney, J.), entered April 4, 2001, which granted the motions of defendants Ashok Patel, M.D., Bryan Gaffney, M.D., Andrew T. Ho, M.D., Central New York Cardiology, P.C., and St. Elizabeth Hospital for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Tenney, J. Present — Wisner, J.P., Scudder, Kehoe, Burns and Gorski, JJ.